 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewistown Sportswear,Inc. and Susan M. Smith. Case6-CA-6910August 23, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYgency leave from work under false pretenses, and for havingpoor work records."The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and the Respondent, I make the fol-lowing:On May 30, 1974, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Lewistown Sportswear, Inc.,Lewistown, Pennsylvania,its officers,agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEBERNARD NESS,Administrative Law Judge:This case washeard at Lewistown,Pennsylvania,on February 21 andMarch 8,1974, pursuant to a charge and amended chargefiled on August 17 and August 29, 1973, respectively, bySusan M.Smith and a complaint issued on November 29,1973.1The complaint alleged that Lewistown Sportswear, Inc.,the Respondent herein, violated Section 8(a)(1) and (3) ofthe Act byterminating Smith and another employee, Doro-thy V. Ramsey on August 3 because of their activities onbehalf of Local Union No. 6, Textile Workers Union ofAmerica, AFL-CIO, herein called TWUA and because oftheir having engaged in other protected activities.Respon-dent denied the commission of any unfair labor practicesand in its answer pleaded that the two alleged discrimina-tees were terminated on August 10 "because on August 1,1973, theyfalsely alleged home emergencies,obtained emer-Unless otherwise indicated,all dates hereinafter refer to 1973.FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTI find,as the complaint alleges,and the answer admits,that the Respondent,a Pennsylvania corporation,with itsprincipal offices located in Lewistown, Pennsylvania, is en-gaged in the manufacture and nonretail sale of women'sdresses.During the 12-month period immediately precedingthe issuance of the complaint and notice of hearing, theRespondent received goods and materials valued in excessof $50,000 from points directly outside the Commonwealthof Pennsylvania for use at its Lewistown,Pennsylvania,facility.Based on the foregoing,I find that Respondent isengaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDI find,as the complaint alleges and the Respondent ad-mits, that Local Union No. 6, Textile Workers Union ofAmerica,AFL-CIOisa labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent employs approximately 115 employeesand Plant Manager GeraldBergen isthe principal supervi-sor. The parties stipulated Floorlady Inka Moyer is a super-visor within the meaning of the Act.' The Respondent andthe International Ladies Garment Workers Union, AFL-CIO, herein called ILGWU, have had a bargaining relation-shipsinceabout November 1973.1Dorothy Ramsey and Susan Smith, the alleged discrimi-natees,had taken a 2-week training course at Juniata-MiflinCounty Vocational Technical School, commonly called andreferred to herein as Votec s They then began their employ-2GeneralCounsel's unopposedmotionto correctthe transcript toinsert the word"not" before the word "enough" on p. 32, 1. 20 is herebygranted.The General Counsel also requested the transcript be corrected tosubstitute"Diane Watson"for "DianeWilson" throughout the transcript.My notes and recollection are that she identified herself as Diane Wilsonwhen she testified as shown in the transcript. She was identified as DianeWatson byanother witness.In any event,the individualreferredto as Wilsonand Watson in the transcript is one and the same person.Accordingly, themotion to correct the name to Watson is denied.3The Respondent refused to stipulatethat FloorladyDoris Eward was alsoa supervisor.For reasons stated later in this decision,I find it unnecessaryto resolve her status.4 The recorddoes not disclose whether a collective-bargaining contractwas in existence at the time of the material events hereindescribed,SA school thathad, upon Respondent's request,instituted a training pro-213 NLRB No. 5 LEWISTOWN SPORTSWEAR, INC.9ment with the Respondentas machineoperators on June 10and June 20, respectively.The employees were dissatisfied with the conditions inthe plant and griped among themselves about thecleanli-ness of the restrooms, the lack of cafeteria space, the dirt inthe plant, and the manner in which PlantManager Bergentreated thegirls.Towards the end of June, following up theemployees' complaints, Ramsey contacted HarryBlessing,businessmanager of TWUA, and told him the girls desiredto have something done about the working conditions de-scribed above. In early July,Blessing metwith Ramsey,Smith and several other employees at his office and toldthem he would look into the matter and thought he couldbe of assistance.6A furthermeeting wasarranged withBlessing for July 24. Both Ramsey and Smith actively solic-ited employees to attend the meeting at the TWUA hall.Seventeenemployees, including Ramsey and Smith, attend-ed the unionmeeting onJuly 24and allsigned TWUAauthorization cards. They were given additional authoriza-tion cards for the purpose of soliciting other employees.On July 25, about 79 authorization cards from other em-ployees were solicited and obtained at the plant. The cardswere turned over to Ramsey at the end of the workday. She,in turn presented the cards to Blessing that evening.'On themorning ofJuly 26, Smith was warned by Bergenshe was goingto the restroom too often. At the end of theworking day, Floorlady Moyer told Ramsey and Smith thatBergen had instructed her to tell them they were dis-charged-that Ramsey was not making her rate and thatSmith was going to the restroom too often.' Ramsey andSmith, accompanied by some of the other employees, thenwent to the TWUA hall and informedBlessing of theirdischarges.Blessing discouragedthe other employees frominitiating a strike and prepared a handbill announcing aspecial meetingfor the followingevening,July 27.On the morning of Friday, July 27, Ramsey and Smithpassed out the handbills on Respondent's parkinglot. Ber-gen came out and ordered them off the Respondent's prop-erty. Ramsey and Smith then came to the TWUA hall thatafternoon. During theinterim,Ron Almond, ILGWU rep-resentative, had contactedBlessing andinformed him ILG-WU was the bargaining representative. At Almond'srequest,Blessing invitedhim to the hall that afternoon tomeet with Ramsey and Smith at which time the girls report-ed to Almond the unfavorable working conditions at theplant. After being assured by Almond that they could bereturned to work and that he wouldseek improvements,they agreed to return to the plant with him. Ameeting washeld that afternoon in the plant cafeteria. Present were Al-mond, the two ladies, the ILGWU shop committee andgram for sewing machine operators,and served as a sourceof supply forprospective employees.Upon completion of the 2-week course,the schoolsent the names of the students to the Respondent.6At the time Blessing did not know theILGWU wasthe recognizedbargaining representative.7Ramsey crediblytestified she visitedFloorladyEward at her home andsolicited her to sign an authorization card.In light of Respondent's admissionthat it was unaware of the unionactivityof Ramsey and Smith,I find itunnecessary to rely upon this incident to establish company knowledge evenifEward was found to be a supervisor.s Based upon Ramsey's credited testimony. Moyer was not called as awitness.Bergen.Almond announced that Ramsey and Smith wouldreturn to work on Monday, July 30. The uncontrovertedtestimony disclosed that Bergen remained silent. On July30, the ladies returned to work.Although the General Counsel has not alleged in his com-plaint that the July 26 discharges of Ramsey and Smith wereviolative of the Act, the circumstances surrounding theirfirst discharges on July 26 become relevant inassessing themotives for their subsequent terminations on August 3. Inthis connection, the credited testimony of Diane Wilsonsheds light on Respondent's motivation for the discharge ofRamsey and Smith on July 26. Wilson, still employed by theRespondent at the time of the hearing, testified that some-time between July 26 and August 3,9 Bergen engaged her inconversation at the plant. She testified as follows:Q.What did he say to you in the lunchroom?A. He just asked me what was wrong with me. Heaskey why I was mad and-I do not know. I can hardlyremember anything that was said. But I asked him, whycan't we have a different union in the place. He said,we do have a good union. I said, good for him. I saidsomething about Dot and Sue and he said that they justcause trouble.Q. (By Judge Ness) What did you ask Mr. Bergenabout them?WITNESS. I asked him why they were fired.Q. Do you recall what he responded?A. I do not remember how he phrased it. It was tothe effect that there was a lot of trouble going on whilethey were there.Bergen wasnot questioned about this conversation withWilson but he did admit his awareness prior to the July 26discharges that Ramsey and Smith were active in attempt-ing to bring in the TWUA as the representative ofRespondent's employees.On August 1, Ramsey and Smith received permission toleave work in the midst of the workday because ofallegedemergencies. It is the Respondent's position that the twogirlsweresuspended and then terminated because it be-lieved they had taken emergency leave under false pretens-es.Ramsey testified thatOfficeManagerRuthKnappenberger relayed a message to her from her son thatshe come home at once because her granddaughter was ill.She testified her granddaughter was born with a congenitaldefect requiring medication during particular periods of dis-tress.Ramsey punched out at 12:03 p.m., returned homeand gave the prescribed medication to her granddaughter.Smith testified she was called by her husband and noti-fied her daughter was ill, requiring her presence. Shepunched out at 12:37 p.m. returned home and gave medica-tion to her daughter. Shortly after tending to her daughter,9 The interval between the two discharges. 10DECISIONSOF NATIONAL LABOR RELATIONS BOARDshe then called Ramsey and they agreed to visit JamesHarpster, the vocational director at Votec to complainabout the conditions at the plant. Smith then drove over toRamsey's house and the two went to Votec to see Harpster.Harpster credibly testified that when he returned fromlunch somewhere between 1:00 and 1:20 p.m. on August 1,the two ladies were waiting for him. They complained tohim about the unclean facilities at the plant, referring to therestroom and the water fountain specifically. They alsocomplained about the abusive language used by Bergentowards the girls. They told him the Union had done noth-ing to improve the conditions and theywerelooking forsomeone who could do something for them. They asked thathe not send any girls to Respondent because of the unpleas-ant conditions at the plant. Harpster advised the ladies hehad no authority to determine where the students went towork upon completion of the course. The school merely sentthe names of the students who completed the course. He didrefer them to the municipal building inspector regarding theunsanitary conditions at the plant.Harpster testified that later that day he had a telephoneconversation with Bergen.1° During the course of the con-versation,Harpster mentioned to Bergen that two formerstudents had been to see him that day and complainedabout the conditions in the plant. Bergen asked if the twogirlswere Ramsey and Smith. When Harpster confirmedtheir identity, Bergen remarked they were not at work thatof ternoon. I IRamsey and Smith testified they remained away fromwork on August 2, because ofthe illnessof the children. OnAugust 2 Ramsey was observed by Bergen entering a laun-dromat as he rode by on a motorcycle. No words wereexchanged at the time.12When Ramsey and Smith entered the plant on August 3,Bergen called them into a meeting, together with the ILG-WU shop committee.Bergen asked themwhy they hadtaken off on emergency leave.They replieditwas becauseof the illness of the children,Bergen said he was not satisfiedwith the explanation and demanded proof where theywere. 13. The two ladies returned to the plant later that mom-ing with notes from their respective doctors.14 Bergen exam-ined the notes and remarked this was not enough proof. Heremarked he knew they had been to see Harpster and com-plained about the conditions at the plant. He told them hewould let them know in about a week whether they wouldbe permitted to return to work. Ramsey and Smith were toldby Bergen on August 9 and 10, respectively, they were dis-charged.As pointed out above, the Respondent contends Ramseyand Smith were discharged for requesting and acceptingemergency leaves under false pretenses.ThatBergen wasjustified in harboring suspicions on August 1 as to the valid-ity of the reasons for their requesting leave is borne out byhis conversation that same afternoon with Harpster when helearned they had called on Harpster to complain about theworking conditions. When he saw Ramsey at the laundro-mat the next day this added more fuel to his suspicions.Ramsey and Smith both testified the illness of the chil-dren was the reason for the request to leave work. However,a shadow of doubt was cast as to the true nature of theirexcuses through the testimony of Diane Wilson who testi-fied on behalf of the General Counsel, albeit reluctantly, atthe first day of the hearing. At the resumed hearing, she wascalled as a witness by the Respondent and testified that onthe morning of August 1 Ramsey asked that she call her outfrom work at lunchtime. Wilson had her youngest brothercall the plant and pretend he was Ramsey's daughter Is andrequest Ramsey return home because she was ill.16Whether or not this arrangement was in fact concoctedby Ramsey, it did not enter into the decision to terminateeither of the two employees. Diane Wilson did not makeknown this arrangement with Ramsey to the Respondentuntil the day before the resumed hearing in this case. Haditbeen brought to Bergen's attention prior to his action, itwould have added confirmation to his suspicions as to thetrue nature for their leaving the plant in the middle of theday.Bergen testified concerning the lack of productivity ofRamsey and Smith but Respondent conceded this relatedonly to the reasons for the first discharge on July 26.17Bergen testified that when Ramsey and Smith returned tothe plant on August 3, he met with them in the presence ofthe ILGWU shop committee. Because he was aware of theirvisit to the Votec school to see Harpster and having seenRamsey at the laundromat, he questioned their excuse thatthe childrens' illness was the basis for taking the emergencyleave.He demanded proof that it was an emergency thatcaused them to be away.18 When they returned with thedoctors' notes, he said this was not adequate proof andinformed them he would make a final determination of theirstatus in about a week. They were not permitted to returntowork.He testified it was after he ascertained from10Harpster and Bergen routinely converse several times a week regardingthe training program, e.g., goods to be furnished by Respondent for use atthe school, maintenance of the machines, etc.11Harpster mentioned the specific complaints of the girls, including theirinability to get the Union to help them and that he referred them to thebuilding inspector. He however did not tell Bergen they had requested he notsend any students to Respondent.12Ramsey testified the only time she had been out of the house that daywas when she went to the laundromat. Because of her 7-year old grandchild'sparticular problem, there was an unusual amount of laundry.13Bergen explained he wanted proof of the need for emergency leavebecause he was aware of their visit to Harpster and because Ramsey had beenseen at the laundromat.14 The note from Ramsey's doctor stated she was absent from work onAugust 1 and 2 "for reason of granddaughter's illness(diarrhea)." The notefrom Smith's doctor read, "states she was off work due to illness of daughterWed. and Thurs.-not seen or treated by office at this time."IsHer brother,Tony Watson,has a highpitchedvoice and on the tele-phonecould probablybe mistaken for a girl.16Tony Watson corroboratedhis sister in that he said he made the call asrelated by his sister.17Althoughthe first dischargeon July26 was not alleged as a violationof the Act, I do believe andfind that Bergen's reason for discharging themwas because of their activities in attempting to bringin TWUA tosupplantILGWU asthe bargaining representative. Bergen was aware of their effortsand the precipitous discharges occurred at the height of these activities. Thathe was motivatedby discriminatoryconsiderations is borne out by his admis-sion to Diane Wilsontheywere discharged because they were troublemakers.In light of their currentunion activityat the time and no other conduct wasrevealed in the record which could refer to them "causing trouble"I believeit proper to infer and find the reference was to their union activity.Since theJuly 26 discharges were not alleged in the complaint, I shall not provide aremedyfor such conduct.IsHe did not explain to them what kind of proof was required. LEWISTOWN SPORTSWEAR, INC.Ramsey's doctor that he did not see or treat the grand-daughter on August 1 that he decided to discharge Ramseyand Smith.19Bergen's testimony as to the reasons for the second dis-charge follow:Q. (By Mr.Flint)Isn't it a fact that you learned thatSmith and Ramsey had gone to see James Harpster ofthe Vo TechSchool andthat theyhad complained tohim about working conditions at Lewistown?A. Yes.Q. Isn't it also a fact that you consider this a defa-mation of the Employer?11A. Yes.Q. (By Mr.Flint)And isn't it a fact thatyou dis-charged Smith and Ramsey a second time,because ofthis defamation as you saw it?A. No.MR. ROSENTHAL:May we go off the record?(Discussion off the record.)MR. ROSENTHAL:On the record.Q. (By Mr.Flint)Isn't it a fact that you dischargedSmith and Ramsey the second time?In part,becauseof their defamation as you saw it, of the Company?A. Repeat thesecond question,now? In part, be-cause? Yes.****Q. (By Mr.Silverman)Mr. Bergen, just so the courtis perfectly clear, if it was just a matter of Smith andRamsey's productivity, you wouldn't have fired them,would you?A. On that particular day?Q. Yes.A. No.Q. So when you fired them, in part, because of pro-ductivity it was in part for otherreasons aswell is whatyou're saying?A. It was a combination of everything.Q. A combination of everything, right. And one ofthose things was the Union activities?A. No.Analysis and ConclusionsAs described above, Bergen resented the attempts ofRamsey and Smith to bring in the TWUA and, accordingly,discharged them on July 26. It was through the efforts ofAlmond, the ILGWU representative that the girls were re-turned to work. From all that appears in the record,Bergensilently acquiesced in their reinstatement.His resentment19He did not check with Smith's doctor because the note on its faceshowed that the doctor did not treat or see the child on August 1.20 Thetime factors consideredmake it appearthat Smith was home foronly a short time before she called Ramsey. She punched out at 12:37 p.m.It took herabout10 minutesto get home and another 10 minutes to pick upRamsey and get to theschool.Sincethey appeared at Votecbefore 1:20 p.m.,she would havebeen athome tending toher child foras little as 3 minutesand no more than about 20 minutesbefore she called Ramsey.21Hugh H. Wilson Corporation v. N.L.R.B.,414 F.2d 1345 (C.A. 3, 1969),enfg. 171 NLRB 1040, cert. denied397 U.S. 935 (1970);Dorn's TransportationCompany, Inc.,405 F.2d 706 (C.A. 2, (1969),enfg. in part 168 NLRB 457;N.L.R.B. v.West Side Carpet Cleaning Co.,329 F.2d 758 (C.A. 6, (1964);N.L.R.B.v.WhitinMachine Works,204 F.2d 883 (C.A. 1, 1953).22N. L.N.L.R.B. v. RemingtonRand, Inc.,94 F.2d 862, 872 (C.A. 2, 1938).I1towards their activities was made crystal clear when he dis-closed to Diane Wilson he had discharged them'for beingtroublemakers, this referring to their union activities.Bergen wasjustified in harboring suspicions that Ramseyand Smith were not truthful in their reasons for takingemergency leave. Based on the record as a whole, the under-signed has grave doubts that the reasons given by Ramseyand Smith for taking time off was because of the illness ofthe children 20Had Bergen in fact discharged Ramsey and Smith solelybecause he believed they had taken leave under false pre-tense, this would be dispositive of the case and the com-plaint would fall. But that was not the case.The cleanliness of the plant and Bergen's conduct to-wards the employees in the plant was a constantsourceofirritation to the employees. This led Ramsey and Smith toseek assistance from the TWUA culminating in their firstdischarges on July 26. After their reinstatement through theefforts of the ILGWU and still frustrated because of theirbelief that no relief from the existing conditions was in sight,they sought assistance from Harpster, the director of theschool that trained members of the community as machineoperators and served as a conduit for prospective employeeson behalf of the Respondent. That Ramsey and Smith weredischarged in part because of their complaints to Harpsterconcerning the working conditions at the plant was admit-ted by Bergen and I so find. I further find that the effortsof Ramsey and Smith to seek improvement in their workingconditions through Harpster constituted concerted activi-ties protected by Section 7 of the Act.It is well established that an employer may terminate anemployee for any reason, good, bad or indifferent; providedhe is not motivated by unlawful considerations. It is equallywell established that the existence of justifiable grounds fordismissalisno defense if the motivation for the dischargewas in part motivated by the employee's participation inprotected activities2'With these principles in mind I find and conclude thatRespondent discharged Ramsey and Smith in part becausethey engaged in protected activities in violation of Section8(a)(1) of the Act. It rested upon the Respondent to "disen-tangle the consequences for which it was chargeable fromthose from which it is immune." 22 This the Respondentfailed to do and it would be inappropriate for me to indulgein idle speculation whether or not the two employees wouldhave been discharged but for their visit and comments toHarpster which Bergen considered "defamation of the em-ployer."The General Counsel also contends that Ramsey andSmith were discharged because of their union activities.* 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough they were discharged on July 26 for their unionactivities I do not believe the record preponderates in favorof a finding that the second termination was based on likereasons.When Bergen characterized Ramsey and Smith astroublemakers in connection with their first discharges, hewas referringto their union activities.However,withrespectto the second discharges,no union activities were involved.Bergen in fact wastold byHarpster that the employeescould not get the assistance they wanted from the Unionand that was the reason they had turned to him for assis-tance. Accordingly, the only activity protected by Section 7of the Act which in part motivated Respondent to dischargeRamsey and Smith was their visit to Harpster.Although theparties are in disagreement as to the dateRamsey and Smith were discharged,I find this of no mo-ment.Theywere at the very least suspended on August 3and their terminations were formally effected on August 9and 10. The backpay period in any event provided for in theRemedy provision of this decision would begin on August3-the day the Respondent refused to permit them to returnto work.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondent set forth in section III,above,occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate and substantial relation to trade,traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.Local Union No. 6, Textile Workers Union of Ameri-ca,AFL-CIO, is alabor organization within the meaningof Section2(5) of the Act.3.By terminatingDorothyRamsey and Susan Smith andthereafter refusing to reinstate them for engaging in protect-ed concerted activities,the Respondent has interfered with,restrained,and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act,and has thereby engagedin unfair labor practices within the meaning of Section8(a)(l) of the Act.4.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The General Counsel has failed to establish by a pre-ponderance of the evidence the remaining allegations of thecomplaint herein,and it will be recommended that saidcomplaint, be to that extent dismissed.THE REMEDYHaving found that the Respondenthas engaged in unfairlabor practices in violation of Section8(axl) ofthe Act, Ishall recommend that it be orderedto cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.It having been found that the Respondent unlawfullydischarged Dorothy Ramsey and Susan Smith, I shall rec-ommend that it be ordered to offer them full reinstatement,with backpay computed on a quarterly basis, plus interestat 6 percent per annum, as prescribed in F.W. WoolworthCompany,90 NLRB 289 (1950) andIsis Plumbing & HeatingCo., 138 NLRB 716 (1962), from August 3, 1974, to the datereinstatementisoffered.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record,and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER23Respondent, Lewistown Sportswear, Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employeesby discharging or in any other manner disciplining employ-ees for engaging in concerted activities for their mutual aidor protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section7 of the Act.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act.(a)Offer Dorothy Ramsey and Susan Smith immediateand full reinstatement to their former jobs or if their formerjobs no longer exist, to substantially equivalent positions,without loss of seniority or other rights and privileges, andmake them whole for any loss of earnings they may havesuffered in the manner set forth in "The Remedy" sectionof this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its plant in Lewistown, Pennsylvania, copiesof the attached notice marked "Appendix." 24 Copies of saidnotice, on forms provided by the Regional Director forRegion 6,after being duly signed by a duly authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places,including all places where notices to mem-bers are customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify theRegionalDirector for Region 6, in writing,23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.24 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." LEWISTOWN SPORTSWEAR, INC.13within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTinterfere with,restrain,or coerce em-ployees by discharging, or in any other manner disci-plineemployees because they have engaged inprotected concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.WE WILL NOT in any othermanner interferewith, re-strain, or coerce our employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelations Act.WE WILL offer to the following named employees im-mediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice totheir seniority or other rights or privileges, and willmake them whole for any loss of earnings they mayhave suffered.Dorothy RamseySusan SmithDatedByLEWISTOWN SPORTSWEAR, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1536 Federal Building, 1000 Liber-tyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2944.